Exhibit 1.5 Industry Industrie Canada Canada Certificate of AmendmentCertificat de modification Canada Business Corporations ActLoi canadienne sur les societes par actions ADIRA ENERGY LTD. Corporate name / Denomination sociale 449907-7 Corporation number /Numero de societe I HEREBY CERTIFY that the articles of theJE CERT1FIE que les statuts de la societe above-named corporation are amended undersusmentionnee sont modifies aux termes de section 178 of the Canada Businessl'article 178 de la Loi canadienne sur les Corporations Act as set out in the attachedsocietes par actions. tel qu'il est indique dans les articles of amendment.clauses modificatrices ci-jointes. Canada Marcie Girouard Director / Directeur 2013-08-09 Date of Amendment (YYYY-MM-DD) Date de modification (AAAA-MM-JJ) Industry Industrie Canada Canada Form 4 Articles of Amendment Canada Business Corporations Act (CBCA) (s. 27 or 177) Formulaire 4 Clauses modificatrices Loi canadienne sur ies societes par actions (LCSA) (art. 27 ou 177) Corporate name Denomination sociale ADIRA ENERGY LTD. Corporation number Numero de la societe 449907-7 The articles are amended as follows Les statuts sont modifies de la fa?on suivante The corporation amends the description of classes of shares as follows: La description des categories d actions est modifiee comme suit: By consolidating the issued and outstanding common shares on the basis of 1 common share for every 3 common shares held. Declaration: I certify that I am a director or an officer of the coiporation. Declaration : J’atteste que je sms un admimstrateur ou un dirigeant de la societe. Original signed by / Original signe par AlanFriedman Alan Friedman 416-250-1955 Misrepresentation constitute: in cfoaoce and. or romm.m- conviction. a pxsou it bible to a fin* not axceedinB S5C0C or to imprisccmani for a term not exceodma six months or both (snbsccccc 2 50 (!) of the CBCA). Fair* una fnuss declaration constitaa on* mfiactxm «see autaar. sar dotlaraoon d* cnlpafethM par pcotaduro scmrouro. t*t passibl* duns amend* maxima Is is 1000 S at d'nn ampcisocsamant tnr.nm?! d* six mois, ou l'uns do cat peine: (paragraphs 250(1) ds la LCSA). You an providing mfeemotion required bv tbs CBCA Note that both the CBCA and the Privacy Act allc-w that mfcrmahcc to be disclosed to the public. It nhD be noted m personal mfixtnatioc fconi rmmbtc ICPPU-W9. You: fbuinucaz des rtcsaigcatntets exagx par la LCSA. II esr a notar on* la LCSA at la LoisvrUt rtrattgntmtna perron neb permanent que de tals recseiasanueK :oiam divulguas sc public 11: sitont stodse: dans la banqne de ransaianeensers personnel: rr.cnere 1C/PPU-W9. 1C 3069 (2008/04)
